[logo.jpg]
Exhibit No. 10.2
INTEGRATED ELECTRICAL SERVICES, INC
LONG TERM INCENTIVE PLAN
PLAN DOCUMENT


SECTION 1.  
PURPOSE.



This Long Term Incentive Plan (“LTIP”) has been established for certain officers
of Integrated Electrical Services, Inc. and certain of its subsidiaries to
foster and promote the long term  financial  success of the Company and increase
shareholder value by (a) strengthening the Company’s ability to
develop,  maintain and retain effective senior management; (b) motivating
superior  performance by means of long term performance related incentives
linked to business  performance; (c) encouraging and providing for
ownership  interests in the Company by its senior  management; (d) attracting
and retaining qualified senior management personnel by providing incentive
compensation  opportunities competitive with comparable companies; and (e)
enabling senior  management to participate in the long term financial growth and
financial success of the Company.  The terms, conditions and provisions of the
Plan shall be as follows:


SECTION 2.  
DEFINITIONS.



Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine, and neuter pronouns are interchangeable and that each
comprehends the others.
 
(a)  
"Award" means a grant of Options, Stock Appreciation Rights, Restricted Shares,
Restricted Share Units, Performance Awards, Cash Bonuses, or any or all of them.

 
(b)
"Base  Salary"  means a Participant's regular basic annual rate of compensation
prior to any reduction thereof under a salary reduction agreement pursuant to
Section 401(k) or Section 125 of the Code and shall not include (without
limitation) cost of living allowances, auto allowances, fees, retainers,
reimbursements, bonuses, incentive awards, prizes or similar payments.

 
(c)  
“Board” shall mean the Board of Directors of the Company.

 
(d)  
“Cash Bonus” shall mean any payment made to a Participant pursuant to the Plan
which is made entirely in cash and is not made in fulfillment of an award
granted pursuant to the IES 2006 Amended and Restated Equity Incentive Plan.

 
(e)  
"Cause" for termination by the Company or a Subsidiary of a Participant's
employment, means (i) Participant’s willful, material and irreparable breach of
his terms of employment as provided herein or otherwise (which remains uncured
ten (10) business days after delivery of written notice specifically identifies
such breach); (ii) Participant’s gross negligence in the performance or
intentional nonperformance (in either case continuing for ten (10) business days
after receipt of written notice of need to cure and sets forth such duty and
responsibility) of any of Executive’s material duties and responsibilities to
the Company; (iii) Participant’s dishonesty or fraud with respect to the
business, reputation or affairs of the Company which materially and adversely
affects the Company (monetarily or otherwise); (iv) Participant’s conviction or
plea other than not guilty of a felony or crime involving moral turpitude; (v)
Participant’s confirmed drug or alcohol abuse that materially affects
Participant’s service or results in a material violation of the Company’s drug
or alcohol abuse policy; or (vi) Participant’s material violation of the
Company’s personnel or similar policy, such policy having been made available to
Participant by the Company which materially and adversely affects the Company
and which remains uncured or continues ten (10) business days after delivery of
written notice) and such notice specifically sets forth said violation.

 
(f)  
"Change in Control" has the meaning ascribed to it in the IES 2006 Amended and
Restated Incentive  Equity Plan.

 
 (g)  
“Committee” shall mean the Compensation Committee of the Board (or such other
committee of the Board that the Board shall designate from time to time) or any
subcommittee thereof comprised of two or more directors each of whom is an
“outside director” within the meaning of Section 162(m).

 
(h)  
“Company” shall mean Integrated Electrical Services, Inc.

 
(i)  
“Disability” shall have the meaning ascribed to it in the IES 2006 Amended and
Restated Equity Incentive Plan.

 
(j)  
“Fiscal Year” shall refer to the Company’s annual financial reporting period
which begins on October 1st of each year and ends the following September 30th.

 
(k)
"Good Reason" for termination by a Participant of his employment  means the
occurrence  (without the Participant's express written consent) of any one of
the following acts, or failure to act, unless such act or failure to act is
corrected  prior to the date of  termination  specified  in a notice of
termination by Participant  given in respect thereof at least 30 days prior to
the effective date of his termination: (i) any material reduction in
Participant’s position, duties, authority or base salary from those described in
this Plan; or (ii) any relocation of the Company’s corporate office that is more
than fifty (50) miles from its current location; or (iii) the Company’s breach
of a material term of this Plan or material duty owed to the Executive; provided
that either of the events described in clauses (i), (ii), and (iii) of this
Section shall constitute Good Reason only if the Company fails to cure such
event within ten (10) business days after receipt from Participant of written
notice of the event which constitutes Good Reason; provided, further, that “Good
Reason” shall cease to exist for an event on the sixtieth (60th) day following
the later of its occurrence or Executive’s knowledge thereof, unless Participant
has given the Company written notice thereof prior to such date.

 
(l)  
“Participant” shall mean an employee of the Company designated as a participant
under the Plan.

 
(m)
“Performance Period” shall means the time period, which shall not be less than
one year, during which performance objectives must be met in order for a
Participant to earn a Performance Award granted under this Plan.  The
Performance Period with respect to each Award under this Plan shall be
determined by the Committee.

 
(n)  
“Plan” shall mean the Integrated Electrical Services, Inc. Long Term Incentive
Plan, as set forth herein and as may be amended from time to time.

 
(o)  
"Scheduled Vesting Date" shall have the meaning ascribed to it in Section 7
hereof.

 
(p)  
“Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of 1986,
as amended, and any regulations promulgated thereunder (including any proposed
regulations).

 
(q)  
“Subsidiary” shall mean any corporation in which the Company owns, directly or
indirectly, stock representing more than 50% of the voting power of all classes
of stock entitled to vote.

 
SECTION 3.  
ADMINISTRATION.

 
The Plan will be administered by the Committee.
 
(a)  
Authority of Committee. The Committee, shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan.  Such
powers to include the authority (within the limitations described herein):

 
i.  
to select the persons to be granted Awards under the Plan,

 
ii.  
to determine the type, size and terms of Awards to be made to each Named
Executive Officer selected,

 
iii.  
to determine the time when Awards are to be made and any conditions which must
be satisfied before an Award is made,

 
iv.  
to establish objectives and conditions for earning Awards,

 
v.  
to determine whether an Award shall be evidenced by an agreement and, if so, to
determine the terms of such agreement (which shall not be inconsistent with the
Plan) and who must sign such agreement,

 
vi.  
to determine whether the conditions for earning an Award have been met and
whether an Award will be paid at the end of the Performance Period,

 
vii.  
to determine if and when an Award may be deferred,

 
viii.  
to determine whether the amount or payment of an Award should be increased,
reduced or eliminated, and

 
ix.  
to determine the guidelines and/or procedures for the payment or exercise of
Awards.

 
(b)  
Interpretation of Plan.  The Committee shall have full power and authority to
administer and interpret the Plan and to adopt or establish such rules,
regulations, agreements, guidelines, procedures and instruments, which are not
contrary to the terms of the Plan and which, in its opinion, may be necessary or
advisable for the administration and operation of the Plan. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including the Company, its shareholders
and any person receiving an Award under the Plan.

 
(c)  
Delegation of Authority.  To the extent not prohibited by law, the Committee may
delegate its authority hereunder and may grant authority to designate employees
of the Company to execute documents on behalf of the Committee or to otherwise
assist the Committee in the administration and operation of the Plan.



SECTION 4.  
ELIGIBILITY AND PARTICIPATION.



The following may be Participants in the Plan: each individual (a) who as of the
commencement of each Performance Period is an executive officer subject to the
provisions of Section 16 of the Securities Exchange Act of 1934 or (b) who is
designated by the Committee as a Participant with respect to a Performance
Period prior to the commencement of or no more than 120 days after the
commencement of such Performance Period.  A person designated as a Participant
during the first year for the applicable Performance Period shall remain a
Participant as long as he or she remains an employee for such applicable
Performance Period.  No person has, or at any time will have, any right to be
selected for current or future participation in the Plan.
 
SECTION 5.  
ESTABLISHMENT OF PERFORMANCE PERIOD AND GOALS.

 
The first Performance Period under this Plan shall be the period commencing on
October 1, 2007 and ending on September 30, 2009.  New Performance Periods shall
commence on October 1st of each successive fiscal year.  The Committee may, in
its sole discretion, establish the duration of the Performance Period, provided
such period may not be less than one year.


No later than 90 days after the commencement of each Performance Period (or than
such earlier or later date as may be the applicable deadline, hereafter referred
to as the “Establishment Deadline” for each successive Performance Period), the
Committee shall establish in writing the method for computing the amount of
compensation that each participant in the Plan can earn under the Plan for such
Performance Period if the performance goals established by the Committee for
such Performance Period are attained in whole or in part.


No later than the Establishment Deadline for each Performance Period, the
Committee shall establish in writing the performance goals for the Performance
Period, which may include any of the following performance criteria (either
alone or in any combination) as the Committee may determine: return on net
assets, sales, net asset turnover, cash flow, cash flow from operations,
operating profit, net operating profit, income from operations, operating
margin, net income margin, return on total assets, return on gross assets,
return on total capital, working capital turnover, economic value added,
shareholder value added, enterprise value, receivables growth, earnings to fixed
charges ratios, customer satisfaction, customer service, or developing and/or
implementing action plans or strategies. The foregoing criteria shall have any
reasonable definitions that the Committee may specify at the time such criteria
are adopted. Any such performance criterion or combination of such criteria may
apply to a participant’s award opportunity in its entirety, or to any designated
portion or portions of the award opportunity, as the Committee may specify.


SECTION 6.  
AWARDS.



Each Participant for a Performance Period is entitled to an Award for such
Performance Period based on a percentage of his Base Salary in effect on the
first day of the Performance Period.  This Award is referred to as the “LTIP
Target Bonus”. One-half of the LTIP Target Bonus is payable as the retention
component in the form of restricted stock under the IES 2006 Amended and
Restated Equity Incentive Plan.  The remaining one-half of the LTIP Target Bonus
is performance based and shall be in the form of a Performance Award or Cash
Bonus based on achievement of predetermined goals over a two year Performance
Period.  Specifically, the LTIP Target Award provides for:
 
(a)  
Retention Component.  Annual grant of restricted stock to eligible Participants
equal to one-half of the Participants LTIP Target Bonus.  The restricted stock
awards will vest in full on the three year anniversary of the grant date if the
Participant is employed with the Company at the end of such period.

 
(b)  
Performance-Based Component.  Annual grant of an additional Performance Award or
Cash Bonus subject to performance-based vesting equal to one-half of the
Participants LTIP Target Bonus.  Performance Awards and/or Cash Bonus Awards
will vest in full on the three year anniversary of the grant date if (i) the
Company attains LTIP performance target(s) during the applicable Performance
Period following the grant date and (ii) if the Participant is employed with the
Company at the end of such period.



The Performance-Based component of the LTIP Award shall be determined by the
Committee at the end of each Performance Period based on a Participant’s
individual target Award and the Company’s achievement of its performance goals
established by the Committee for that Performance Period.


For grant purposes, any unit type Awards, awarded under the Plan, whether
restricted stock or some other award denoted in units, will be rounded up or
down to the nearest 100 units.


SECTION 7.  
DISTRIBUTIONS.



Awards shall be distributed under the Plan for any Performance Period solely on
account of the attainment of the performance goals established by the Committee
with respect to such Performance Period. The awards payable for any Performance
Period shall be distributed following the end of the respective Performance
Period.  Distribution of any Award under the Plan shall be contingent upon the
Committee’s certifying in writing that the performance goals and any other
material terms applicable to such Award were in fact satisfied, and, until the
Committee so certifies, such award shall not be paid.


(a)  
Scheduled Vesting Date.  Except as otherwise provided herein, all Awards shall
vest on the third anniversary of the grant date of such Awards (the "Scheduled
Vesting Date").



(b)  
Early Vesting and Early Distribution.  If there shall be a Change of Control
(provided that the Committee does not reasonably determine that the Change of
Control is not an event described in Section 409A(a)(2)(A)(v) of the Code), or
if a Participant's employment (a) shall be terminated by the
Company  without  Cause or (b) shall be  terminated  by a  Participant  for Good
Reason or by reason of his Retirement (provided, in the case of Retirement,  the
Plan  shall have been in effect for at least three years) or (c) shall be
terminated by the Company or the Participant by reason of his Disability, or if
the Participant shall die while employed by the Company or a Subsidiary, then in
such case as of such date of Change of Control or termination of employment,  as
the case may be, all equity based Awards in a Participant's Account(s) shall
vest and an equal number of shares of Company Stock shall be promptly issued in
respect thereof; provided that such distribution shall be delayed for six months
following his termination of employment if necessary to avoid tax penalties
under Section 409A of the Code.



SECTION 8.  
GENERAL PROVISIONS.



(a)  
Effectiveness of the Plan. The Plan shall be effective with respect to fiscal
years beginning on October 1, 2007 and continue until such time the Plan is
amended, suspended, or terminated by the Board.



(b)  
Amendment and Termination.  Notwithstanding Section 7(a), the Board or the
Committee may at any time amend, suspend, discontinue, or terminate the Plan;
provided, however, that no such amendment, suspension, discontinuance, or
termination shall adversely affect the rights of any Participant in respect of
any Performance Period which has already commenced and no such action shall be
effective without approval by the shareholders of the Company to the extent
necessary to continue to qualify the amounts payable hereunder to Covered
Employees as performance-based compensation under Section 162(m), if so desired.



(c)  
Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant's death.
Such designation may be changed or canceled at any time without the consent of
any such beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Committee and shall not be effective until received by
the Committee. If no beneficiary has been named, or the designated beneficiary
or beneficiaries shall have predeceased the Participant, the beneficiary shall
be the Participant's spouse or, if no spouse survives the Participant, the
Participant's estate. If a Participant designates more than one beneficiary, the
rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.



(d)  
No Right of Continued Employment.  Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company or any of its Subsidiaries.



(e)  
No Limitation on Corporate Actions.  Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on any awards made under the
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any Subsidiary as a result of any such action.



(f)  
Nonalienation of Benefits. Except as expressly provided herein, no Participant
or beneficiary shall have the power or right to transfer, anticipate, or
otherwise encumber the Participant's interest under the Plan. The Company's
obligations under this Plan are not assignable or transferable except to (i) a
corporation which acquires all or substantially all of the Company's assets, or
(ii) any corporation into which the Company may be merged or consolidated. The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant's beneficiaries, heirs, executors, administrators, or successors in
interest.



(g)  
Withholding.  Any amount payable to a Participant or a beneficiary under this
Plan shall be subject to any applicable Federal, state, and local income and
employment taxes and any other amounts that the Company is required at law to
deduct and withhold from such payment.



(h)  
Severability.  If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.



(i)  
Governing Law. The Plan shall be construed in accordance with and governed by
the laws of the State of Texas, without reference to the principles of conflict
of laws.



(j)  
Headings.  Headings are inserted in this Plan for convenience of reference only
and are to be ignored in a construction of the provisions of the Plan.

 
 